Title: From George Washington to William Heath, 24 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Newburgh June 24th
                     1782
                  
                  I am this moment setting out for Albany, and shall be absent a
                     few days—I give you this information for the Regulation of your own conduct;
                     and request in the mean time, you will give me any intelligence you may
                     receive, which you shall deem of sufficient consequence for communication by
                     Express. I am Dear Sir With great esteem Your Most Obedt Servt
                  
                     Go: Washington
                     
                  
               